By the Court, Sutherland, J.
The mills in which the plaintiff was employed were the separate estate of the wife of the defendant Macomb. They were purchased with her money, and conveyed to James Renwick in trust for her, for her use, free from any control or interference of her husband. The business of the mills was carried on in the name of Mrs. Macomb ; all the accounts were kept in her name ; and the plaintiff’s account, on which this action was brought, was made out against Mrs. Macomb, and not against her husband, *456the defendant. The referees state that the plaintiff appeared to be fully aware that the accounts were kept with and in the name of Mrs. Macomb by all persons doing business at the mills during the whole period of his- employment as miller, but that it did not appear by whom he was actually engaged or hired. The question presented in this case is, whether the defendant is liable for the balance of wages due to the plaintiff. There can be no doubt that the plaintiff originally gave credit to Mrs. .Macomb and looked to her for payment, and not to the defendant. The fact of his account having been made out against her, in addition to the circumstance that all the business of the mills was conducted in her name during the whole period of his service there, leaves no question upon this point.
In Metcalf v. Shaw, (3 Campbell, 22,) and Bently v. Griffin, (5 Taunt. 356,) it was held that a husband was not liable for goods furnished to his wife by a tradesman if the credit was given to her, though she was at the same time living with her husband. The present case is much stronger: the- credit was not only given to the wife, but the property, in the management of which the plaintiff was employed, was her separate estate, in relation to which, for most purposes, the law regards her as a feme sole. She had a right to dispose of it as she pleased; she was entitled to be maintained by her husband, and was not bound to appropriate the proceeds of her separate estate either to her individual support or to the support of her husband and family. It would be unjust, under such circumstances, to make the husband personally liable for services rendered in relation to the separate estate of his wife. There is no equitable or legal consideration on which his liability can be sustained where the credit was given ex•clusively to the wife. The plaintiff has his remedy in equity against the separate estate of the wife by following it in the hands of her trustee. • (1 Ves. 518. 2 Ves. 193. 1 Brown. Ch. 20. 2 P. Wms. 144. 1 Bac. Abr. 488, Baron & Feme, 17 Johns. R. 548. 2 Kent’s Com. 137.)
Judgment for defendant.